         Case 5:14-cv-00547-JLS Document 42 Filed 12/11/18 Page 1 of 6



               IN THE UNITED STATES DISTRICT COURT
            FOR THE EASTERN DISTRICT OF PENNSYLVANIA



 ANTHONY GIAMONI ,
                           Plaintiff,          ..     No. 14-cv-547-JLS

                                                      The Honorable
                                                      Henry S. Perkin



 RICHARD SEEDS, et al.,
                    Defendants.                ..     Jury              Trial
                                                      Demanded




        DEFENDANTS MOTION TO ENFORCE ORDER OF
       SETTLEMENT AND SUMMARY JUDGEMENT AND OR
                    MOTION TO STAY

 Now comes, Defendant Richard Seeds who is respectfully requesting from the
 court to enforce an order of settlement and automatic stay entered by the
 Bankruptcy Court case No. 16-10085 dated 07 /20/16.

Defendant Seeds is respectfully asking the court to order that he be removed from
all responsibilities in this case as indicated in the attached correspondence among
parties.

Defendant Seeds is also asking the court for appropriate sanctions against
Attorney Welsh and the firm representing Anthony Giamoni because they made
and entered into an agreement/settlement. Defendant Seeds relied on the good
faith of the Plaintiff and his counsel and now the Plaintiff and his counsel refuses
to follow the settlement agreement and has proceeded in an action against me in
a different court.
         Case 5:14-cv-00547-JLS Document 42 Filed 12/11/18 Page 2 of 6



This action went against the settlement, the stay, and Hon. Judge Gardner's order
that I was "hands off" due to the bankruptcy. The previous attorney's
representing the plaintiff are in the same firm as Attorney Welsh.
The firm has received the letter from the insurance company denying this claim
prior to the settlement that was reached over two years ago.
Plaintiffs had 27 months to pursue the insurance company and chose not to for
that reason I am requesting summary judgment removing me from any/all
responsibility to this case.
If the court denies my motion of request for enforcement of the settlement and
summary judgement I respectfully ask the court to grant the Defendant's motion
of an automatic stay under the federal bankruptcy protections of 11 U.S. Code
362 pertaining to Automatic Stays.
SUMMARY:


   1. Plaintiff's attorney entered into agreement with Defendant Seeds.

   2. Plaintiff's attorney violated the agreement with Defendant Seeds.

  3. Plaintiff's attorney violated the STAY entered in bankruptcy court for
     protection of Defendant Seeds.

  4. Plaintiff's attorney failed to proceed against the insurer in a timely manner.

  5. Plaintiff's attorney had Insurance info sent to them on behalf of Defendant
     Seeds.

  6. Plaintiff's attorney has access to county insurance records from day one
     which Defendant Constable Seeds is required to submit to the county on a
     yearly basis.

  7. Plaintiff's attorney has a copy from Defendant Seeds insurer denying any
     right to claim in this matter.

  8. Plaintiff's attorney failed to get approval to proceed against defendant from
     the Bankruptcy Judge and court.
           Case 5:14-cv-00547-JLS Document 42 Filed 12/11/18 Page 3 of 6




 Respectfully Submitted




                              Richard Seeds, Defendant

                             3432 Spear Street, Bethlehem PA 18020

                                  610.703.9458 ConstableBT@gmail.com



Date: November 26th, 2018



                         CERTIFICATE OF SERVICE

 The undersigned hereby certifies that true and correct copies of the motion to
enforce order of settlement agreement, motion for summary judgement and motion
for stay were served upon the following parties via First Class Mail, postage
prepaid:

Joseph E. Welsh, Esq.

701 Washington Street, Easton PA 18042

Defendant Fred Schoenenberger

3432 Spear Street Bethlehem PA 18020



                                         Richard Seeds, Defendant
          Case 5:14-cv-00547-JLS Document 42 Filed 12/11/18 Page 4 of 6
, Case 16-10085-ref        Doc 40     Filed 07/20/16 Entered 07/20/16 09:04:47            Desc Main
                                      Document      Page 1 of 2


                         UNITED STATES BANKRUPTCY COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 INR.E:                                                 ...
 Richard John Seeds                                           N0.16-10085

                        Debtor                                   Chapter 13



                STIPULATION OF SETTLE1\1ENT TO RESOLVE
    DEBTOR'S MOTION TO IMPOSE AUTOMATIC STAY PURSUANT TO §362(c)(3)



        WHEREAS, on March 31, 2016, Debtor filed a Motion to Impose Automatfo Stay as to
                                                                                   .·
·Anthony Giamoni. A hearing was scheduled April 28, 2016.

        WHEREAS, A response to said Motion was filed on behalf of Anthony Giamoni on April

 26, 2016. Said hearing was continued until May 19, 2016, at which time it was cancelled for the

 reason a stipulation was to be filed within thirty (30) days.



        NOW THEREFORE, each in consideration of the promises of the other and intending to

 be legally bound, subject to the approval of the Bankruptcy Court, it is hereby agreed by and

 between counsel for Movant, by and through his attorney, Everett Cook, Esquire, and the

 Respondent, by and through his counsel, Stephen G. Bresset, Esquire, as follows:



        1.         Respondent may pursue the insurance company and not Debtor/Movant for

                   any and all claims.

        2.         Debtor/Movant will participate with all parties as to the insurance claim.

        3.         Should Respondent decide to pursue Debtor/Movant individually, Respondent

                   shall return to Bankruptcy Court · for approval.         Respondent shall have a
        Case 5:14-cv-00547-JLS Document 42 Filed 12/11/18 Page 5 of 6
• Case 16-10085-ref Doc 40 Filed 07/20/16 Entered 07/20/16 09:04:47 Desc Main
                            Document     Page 2 of 2


                        reasonable time to return to Bankruptcy Court and request the right to go after

                        Debtor/Movant.

           4.           That in the even it becomes necessary during the pendency of this proceeding

                        to seek a determination of dischargeability no defense of timeliness will be

                        raised by the Debtor.




  Dated:   7/J4j:!&                                signed:    iSI [oerefl {roL
                                                          BY: Everett Cook, Esq.
                                                          The Law Offices of Everett Cook, P.C.
                                                          2309 MacArthur Road
                                                          Whitehall, PA, 18052
                                                          Bar l.D. #202039
                                                          Phone: (610} 351-3566
                                                          Fax: (610} 351-3556


  Dated:   7} /1 / J&
                I   J
                                                   signed:                               re.sser
                                                             By: Stephe G. Bresset, Esquire
                                                             Bresset & Santora, LLC
                                                             ID #22624
                                                             606 Church St.
                                                             Honesdale PA 18431
                                                             570 253 5953
         Case 5:14-cv-00547-JLS
Case 16-10085-ref                DocumentEntered
                   Doc 42 Filed 07/26/16   42 Filed  12/11/18
                                                   07/26/16     Page 6 Desc
                                                            10:29:51   of 6 Main
                            Document     Page 1 of 1


                       UNITED STATES BANKRUPTCY COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

INRE:
Richard John Seeds                                     NO. 16-10085

                      Debtor                              ·Chapter 13



                                            ORDER



       AND NOW, it is hereby ORDERED that the Stipulation of Settlement to Resolve

Debtor's Motion to Impose Automatic Stay Pursuant to Section 362(c)(3) is hereby approved,

shall be, and is hereby made an Order of this Court.




     Date: July 26, 2016


                                             United States Bankruptcy Judge



Everett Cook, Esq.
The Law Offices of Everett Cook, P.C.
2309 Mac.Arthur Road
Whitehall, PA, 18052

Stephen G. Bresset, Esquire
Bresset & Santora, LLC
606 Church St.
Honesdale PA 18431
